Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Audio navigation system that guides indoors and outdoors without distinction”, Audio Navigation System-IBM THINK Business-Japan, retrieved from URL:Mtps:/AAWW.ibrr!.cofn/thlnk/lp-ia/watsoa''navcoci/ 7 pages (with partial English translation) (February 2017) (hereinafter “IBM reference”) and in view of U.S. Patent Application Pub. No.: US 2016/0078278 A1 to Moore that was filed in 2014 (hereinafter “Moore”).  

    PNG
    media_image1.png
    758
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    718
    media_image2.png
    Greyscale
IBM reference discloses “…1. An apparatus for generating a navigation message for a person traveling on foot, comprising:  (see page 2 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions)
a route generating unit configured to generate a route, the route including: (see page 2 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by 
nodes from a starting point to a destination, the nodes indicating the starting point, the destination and one turning points therebetween, (see page 3-4 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions and where the smartphone speaks to the user to move 9 meters and then move to the third floor using the front elevator and then 
    PNG
    media_image3.png
    854
    528
    media_image3.png
    Greyscale

“…one or more map information items, each of which is associated with an object existing along a path connecting the nodes, and is classified as at least one of an alert item indicating that the object presents danger to the person,  (see FIG. 8b where a dangerous items is classified and provided as an 
    PNG
    media_image4.png
    675
    587
    media_image4.png
    Greyscale

IBM reference is silent but Moore teaches “…a walking-assistance item indicating that the object serves to assist walking, (see FIG. 8a where a hazard is detected as the data detected by the 

    PNG
    media_image5.png
    762
    1199
    media_image5.png
    Greyscale
and a landmark item indicating that the object is perceivable by the person; and (see FIG. 6a where an objected is detected and a navigation path is determined in block 615 and where the maneuverability around the item is determined and provided as a guidance instruction in blocks 615-619; see paragraph 241-248 and 231 where a location of a street and sidewalk and direction of travel is stored in the map)

“…a navigation message generating unit configured to generate a navigation message about the generated route based on the generated route, the one or more map information items of the generated route, and an order of priority in which map information items are presented, (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)

IBM reference is silent but Moore teaches “…wherein the navigation message generating unit is configured to include, in the navigation message, a description about a section of the generated route, such that, (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)

The IBM reference discloses “…when an end node at an end of the section is located within a predetermined distance from a given object existing along the section, the description includes a map information item associated with the given object as an indication of the end node”, (see page 2-4 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions and where the smartphone speaks to the user to move 9 meters and then move to the third floor using the front elevator and then click a control button on the right and if there is an error to turn rearward as the user has made a mistake and then the computer smartphone indicates that you have arrived at the end node)”

IBM reference is silent but Moore teaches “…when the given section has one or more map information items classified as the alert item or the walking-assistance item, the description includes the one or more map information items classified as the alert item or the walking-assistance item, and (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)

IBM reference is silent but Moore teaches “…when the given section has no map information items classified as either the alert item (see FIG. 8a where a hazard is detected as the data detected by the sensor array is or the walking-assistance item, and has one or more map information items classified as the landmark item, the description includes a map information item selected, from the one or more map information items classified as the landmark item, in the order of priority in which map information items are presented”.  (see paragraph 237-244 where the map can include a stored set of items and then a sensor array can detect a hazard as being a divergence from the stored set of items such as a large hole in the sidewalk or a type of hazard and then in paragraph 244 the glasses can vibrated greatly on one side to show the user to avoid the 
    PNG
    media_image6.png
    908
    900
    media_image6.png
    Greyscale

          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of MOORE since MOORE teaches that a head mounted device can include a number of sensors (camera, stereo 
Due to the language of “the alert item or the walking assistance item” in claims 1-10, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 

Claims 1-10 also recite “an order of priority in which map items are presented” is a mere change of sequence of items already in the prior art and involves only routine skill in the art. The order does not recite any unexpected benefits.  See MPEP sec. 2144. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Claims 2-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Audio navigation system that guides indoors and outdoors without distinction”, Audio Navigation System-IBM THINK Business-Japan, retrieved from URL:Mtps:/AAWW.ibrr!.cofn/thlnk/lp-ia/watsoa''navcoci/ 7 pages (with partial English translation) (February 2017) (hereinafter “IBM reference”) and in view of U.S. Patent Application Pub. No.: US 2016/0078278 A1 to Moore that was filed in 2014 (hereinafter “Moore”) and in further in view of European Patent Pub. No.: EP 2 690 407A1 to Saren that was filed in 2012.  

    PNG
    media_image7.png
    825
    822
    media_image7.png
    Greyscale

IBM reference is silent but Saren teaches “2. The apparatus according to claim 1, wherein order of priority in which map information items a perception to the object used
are presented is set according to ability from hearing with respect in the navigation”. (see paragraph 156-161 where the GPS instruction can 
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of SAREN since SAREN teaches that a head mounted device can include a yaw sensor. The yaw sensor can determine a functionality to determine a position of a head of the wearer. The yaw sensor can then determine an intended operational position of the head. This can be compared in regard to a mapping stored in a memory. This map is from a GPS position sensor. See claims 1-11.  The device can thus access the map and the orientation of the user’s head and then provide location and name information of items of interest around the user. For example, the user in FIG. 6 can establish a first perimeter and a second extended perimeter.    Then the number of sensors can sense if a location of interest in in front or a rear of the user.  See POI1 to POI7.  This can be done by comparing a stored or remote map to what is sensed by the sensors and the yaw position of the user’s head and this can change depending on a new yaw. The device can then announce the location of the POI and the distance to the POI and the description of the poi 1-7.   This can provide the individual with the description of the items around the individual using a spoken audio for an 

IBM reference is silent but Saren teaches “3.    The apparatus according to claim 1, wherein the map information item includes a map-information-item name indicating a name of the object located along the path connecting the nodes, and includes location information indicating a location of the object, and (see FIG. 6 where the location of the point of interests 1-7 via a perimeter and an extended perimeter is announced via sound of the user wearing the device)
wherein the navigation message generating unit is configured to generate the navigation message, such that in the description, the location information of the map information item is placed after a corresponding map-information-item name”.  (see FIG. 6 and paragraph 169-180, 190-192 where a POI is announced with the POI name else the device states that no POI is within the field of the view of the 
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of SAREN since SAREN teaches that a head mounted device can include a yaw sensor. The yaw sensor can determine a functionality to determine a position of a head of the wearer. The yaw sensor can then determine an intended operational position of the head. This can be compared in regard to a mapping stored in a memory. This map is from a GPS position sensor. See claims 1-11.  The device can thus access the map and the orientation of the user’s head and then provide location and name information of items of interest around the user. For example, the user in FIG. 6 can establish a first perimeter and a second extended perimeter.    Then the number of sensors can sense if a location of interest in in front or a rear of the user.  See POI1 to POI7.  This can be done by comparing a stored or remote map to what is sensed by the sensors and the yaw position of the user’s head and this can change depending on a new yaw. The device can then announce the location of the POI and the distance to the POI and the description of the poi 1-7.   This can provide the individual with the 

IBM reference is silent but Saren teaches “4.    The apparatus according to claim 1, wherein the map information item includes an attribution of object as to whether the object located along the path connecting the nodes is continuously formed in whole or in part in the section, and includes location information indicating a location of the object, and wherein the navigation message generating unit is configured to generate the navigation message. (see FIG. 6 where the location of the point of interests 1-7 via a perimeter and an extended perimeter is announced via sound of the user wearing the device)
 -such that, when the attribution of object indicates that the object located along the path connecting the nodes is continuously formed in whole or in part in the section, the description does not include the location information of a corresponding map information item”.  (see FIG. 6 and paragraph 169-180, 190-192 where a POI is announced with the POI name else the device states that no POI is within the field of the view of the device; see paragraph 191 where the device announces the current location as a statute of King Christian V located in the location of a center of King’s new square; see paragraph 120-126 where a current location of the user can be provided; and paragraph 180-190 where the geographical locations around the user are also provided)
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of SAREN since SAREN teaches that a head mounted device can include a yaw sensor. The yaw sensor can determine a functionality to determine a position of a head of the wearer. The yaw sensor can then determine an intended operational position of the head. This can be compared in regard to a mapping stored in a memory. This map is from a GPS position sensor. See claims 1-11.  The device can thus access the map and the orientation of the user’s head and then provide location and name information of items of interest around the user. For example, the user in FIG. 6 can establish a first perimeter and a second extended perimeter.    Then the number of sensors can sense if a location of interest in in front or 


IBM reference is silent but Saren teaches “5. The apparatus according to claim 1, wherein the map information item includes a map-information-item name indicating a name of the object located along the path connecting the nodes, and includes location information indicating a location of the object, (see FIG. 6 where the location of the point of interests 1-7 via a perimeter and an extended perimeter is  (see FIG. 6 and paragraph 169-180, 190-192 where a POI is announced with the POI name else the device states that no POI is within the field of the view of the device; see paragraph 191 where the device announces the current location as a statute of King Christian V located in the location of a center of King’s new square; see paragraph 120-126 where a current location of the user can be provided; and paragraph 180-190 where the geographical locations around the user are also provided)and

wherein the navigation message generating unit is configured to generate the navigation message, such that,

when the given section has multiple map information items that have a same map-information-item name, (see FIG. 6 where the location of the point of interests 1-7 via a perimeter and an extended perimeter is announced via sound of the user wearing the device) the same map-information-item name, the location information of each map information item, and the number of the map information items are sequenced in this order. (see FIG. 6 and paragraph 169-180, 190-192 where a POI is announced with the POI name else the device states 

    PNG
    media_image8.png
    988
    1017
    media_image8.png
    Greyscale


IBM reference is silent but Saren teaches “6. The apparatus according to claim 1, wherein
the navigation message generating unit is configured to generate the navigation message, such that, when the given section has multiple map information items that are classified as the alert items and are located within a predetermined distance, (see FIG. 7 where a first point of interest in the first perimeter is announced to the user and a second and third can be announced to the user as a POI2-3) the multiple map information items are defined as a set, and with respect to each set of map information items, the description does not include location information of each of second and subsequent map information items. (see FIG. 6 and paragraph 169-180, 190-192 where a POI is announced with the POI name else the device states that no POI is within the field of the view of the device; see paragraph 191 where the device announces the current location as a statute of King Christian V 


    PNG
    media_image9.png
    831
    756
    media_image9.png
    Greyscale

IBM reference is silent but Moore teaches “…7. The apparatus according to claim 6, wherein the navigation message generating unit is configured to generate the navigation message, such that,

when the given section does not have a set of L (L is an integer of two or more) map information items that are classified as the alert items and that are located from a starting node of the section”, (see FIG. 6a to 6b where the device compares the sensed data with the stored map to determine if the user should be informed of a dangerous condition 858 in FIG. 8b and the be provided an alert and if not then the action is completed in blocks 650-664 and 612-619)”
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of MOORE since MOORE teaches that a head mounted device can include a number of sensors (camera, stereo camera, GPS or inertial sensors 121-125) and can sense if a blind individual has “a hazard” in front of them.  See block 816 of FIG. 8a.  This can be done by comparing a stored or remote map to what is sensed by the sensors to determine if there is a “divergence.”  The processor can then be ready to provide an alarm to warn the blind person. For example, the head mounted device can include a vibration unit. This can provide to vibrate one side of the head mounted device and not the other.  This can indicate to the user there is a dangerous condition ahead and that the user should move themselves to avoid the pot hole or manhole cover and to prevent further 

IBM reference is silent but Saren teaches “and a remainder Q obtained in a division of L divided by a predetermined number P (P is an integer of two or more) is one or more, (see FIG. 6 where the device can provided an alert and a description and a location of the POI 1-7 from a perimeter and a second extended perimeter) the description includes Q map information items with respect to the starting node (see paragraph 101), and includes one or more sets of adjacent P map information items at a notification point of the navigation message, the notification point being set with respect to each set of adjacent P map information items. (see FIG. 6 and paragraph 169-180, 190-192 where a POI is announced with the POI name else the device 

    PNG
    media_image10.png
    773
    1134
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    812
    823
    media_image11.png
    Greyscale

          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of SAREN since SAREN teaches that a head mounted device can include a yaw sensor. The yaw sensor can determine a functionality to determine a position of a head of the wearer. The 
…8.    The apparatus according to claim 6, wherein the navigation message generating unit is configured to generate the navigation message, such that, with respect to a starting node of the section, the description includes a map information item that is classified as the alert item and that is closest to the starting node, and” (see block 614 to 619 where the device can indicate that the user is walking and this is compared to the stored map data or remote stored data; then the device can indicate that there is a pot hole or obstruction and that the path is not maneuverable in block 618; then the processor can indicate an output to move around a new path to the destination to avoid the pothole or manhole cover in FIG. 8b)
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of MOORE since MOORE teaches that a head mounted device can include a number of sensors (camera, stereo camera, GPS or inertial sensors 121-125) and can sense if a blind individual has “a hazard” in front of them.  See block 816 of FIG. 8a.  This can be done by comparing a stored or remote map to what is sensed by the sensors to determine if there is a “divergence.”  The processor can then be ready to provide an alarm to warn the blind person. For example, the head mounted 

IBM reference is silent but Saren teaches “includes a set of adjacent map information items, whose number is a predetermined number, at a notification point of the navigation message, the notification point being set with respect to each set of adjacent map information items. (see FIG. 6 and paragraph 169-180, 190-192 where a POI is announced with the POI name else the device states that no POI is within the field of the view 

Claims 9-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Audio navigation system that guides indoors and outdoors without distinction”, Audio Navigation System-IBM THINK Business-Japan, retrieved from URL:Mtps:/AAWW.ibrr!.cofn/thlnk/lp-ia/watsoa''navcoci/ 7 pages (with partial English translation) (February 2017) (hereinafter “IBM reference”) and in view of U.S. Patent Application Pub. No.: US 2016/0078278 A1 to Moore that was filed in 2014 (hereinafter “Moore”).  

“…9.    A navigation system, comprising; (see page 1-3)

a navigation message generating apparatus for generating a navigation message for a person traveling on foot, comprising: :  (see page 2 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions)

a route generating unit configured to generate a route, the route including: (see page 2 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions and where a route to a current location to a cake shop is provided via turn by turn direction using only voice activated commands )


nodes from a starting point to a destination, the nodes indicating the starting point, the destination, and one or more turning points therebetween (see page 3-4 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case 

 
    PNG
    media_image3.png
    854
    528
    media_image3.png
    Greyscale


IBM reference is silent but Moore teaches “…one or more map information items, each of which is associated with an object existing along a path connecting the nodes, and is classified as at least one of an alert item indicating that the object presents danger to the person, (see FIG. 8b where a dangerous items is classified and provided as an alert to the blind individual; see paragraph 198-206; 238) 
    PNG
    media_image4.png
    675
    587
    media_image4.png
    Greyscale

a walking-assistance item indicating that the object serves to assist walking, (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A) and a landmark item indicating that the object is perceivable by the person; and (see FIG. 6a where an objected is detected and a navigation path is determined in block 615 and where the maneuverability around the item is determined and provided as a guidance instruction in blocks 615-619; see paragraph 241-248 and 231 where a location of a street and sidewalk and direction of travel is stored in the map)

a navigation message generating unit configured to generate a navigation message about the generated route based on the generated route, the one or more map information items of the generated route, and an order of priority in which map information items are presented, (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)

a navigation message output apparatus for outputting a navigation message for a person traveling on foot; comprising: (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)


The IBM reference discloses “…a present location obtaining unit configured to obtain a present location of a person;” (see page 2-4 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions and where the smartphone speaks to the user to move 9 meters and then move to the third floor using the front elevator and then click a control button on the right and if there is an error to turn rearward as the user has made a mistake and then the computer smartphone indicates that you have arrived at the end node)”


IBM reference is silent but Moore teaches “…a direction obtaining unit configured to obtain a direction of the person; (see FIG. 8a where a 

a notification decision unit configured to obtain the route generated by the navigation message generating apparatus, and determine the timing of presenting the navigation message based on the (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)

obtained route, and the obtained present location and direction; (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)

an output unit configured to send a notification to the person, and output the navigation message generated by the navigation message generating apparatus, and (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the 

wherein the navigation message generating unit is configured to include, in the navigation message, a description about a section of the generated route, such that. (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A and in FIG. 8b where an obstruction is identified as a hazard and is alerted to the user to avoid the hazard via the text of a classification of the image 858)

when an end node at an end of the section is located within a predetermined distance from a given object existing along the section, the description includes a map information item associated with the given object as an indication of the end node, (see paragraph 237-244 where the map can include a stored set of items and then a sensor array can detect a hazard as being a divergence from the stored set of items such as a large hole in the sidewalk or a type of hazard and then in 

when the given section has one or more map information items classified as the alert item or the walking-assistance item, the description includes the one or more map information items classified as the alert item or the walking-assistance item ” (see block 614 to 619 where the device can indicate that the user is walking and this is compared to the stored map data or remote stored data; then the device can indicate that there is a pot hole or obstruction and that the path is not maneuverable in block 618; then the processor can indicate an output to move around a new path to the destination to avoid the pothole or manhole cover in FIG. 8b), and when the given section does not have map information items classified as either the alert item or the walking-assistance item, and has one or more map information items classified as the landmark item, ” 
    PNG
    media_image10.png
    773
    1134
    media_image10.png
    Greyscale
 (see block 612 where the map indicates a location of items and in block 614 to 619 where the device can indicate that the user is walking and this is compared to the stored map data or remote stored data; then the device can indicate that there is a pot hole or obstruction and that the path is not maneuverable in block 618; then the processor can indicate an output to move around a new path to the destination to avoid the pothole or manhole cover in FIG. 8b) the description includes map information items selected, from the one or more map information items classified as the landmark item, in the order of priority in which map information items are presented”. (see paragraph 237-244 where the map can 
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of MOORE since MOORE teaches that a head mounted device can include a number of sensors (camera, stereo camera, GPS or inertial sensors 121-125) and can sense if a blind individual has “a hazard” in front of them.  See block 816 of FIG. 8a.  This can be done by comparing a stored or remote map to what is sensed by the sensors to determine if there is a “divergence.”  The processor can then be ready to provide an alarm to warn the blind person. For example, the head mounted device can include a vibration unit. This can provide to vibrate one side of the head mounted device and not the other.  This can indicate to the user there is a dangerous condition ahead and that the user should move themselves to avoid the pot hole or manhole cover and to prevent further harm.  The processor will also output a warning in block 130 of FIG.1a.  The method thus provides increased safety as a blind person can be guided away 

IBM reference discloses “…10. A method for generating a navigation message for a person traveling on foot, comprising: (see page 2 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions) generating a route, the route including: nodes (see page 2 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions and where a route to a current location to a cake shop is provided via turn by turn direction using only voice activated commands )
from a starting point to a destination, the nodes indicating the starting point, the destination, and one or more turning points therebetween, (see page 3-4 where the device includes a smartphone for a pedestrian 

    PNG
    media_image3.png
    854
    528
    media_image3.png
    Greyscale

IBM reference is silent but Moore teaches “…one or more map information items, each of which is associated with an object existing along a path connecting the nodes, and is classified as at least one of an alert item indicating that the object presents danger to the person, (see FIG. 8b where a dangerous items is classified and provided as an alert to the blind individual; see paragraph 198-206; 238) 
    PNG
    media_image4.png
    675
    587
    media_image4.png
    Greyscale

a walking-assistance item indicating that the object serves to assist walking, (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A) and a landmark item indicating that the object is perceivable by the person; and (see FIG. 6a where an objected is detected and a navigation path is determined in block 615 and where the maneuverability around the item is determined and provided as a guidance instruction in blocks 615-619; see paragraph 241-248 and 231 where a location of a street and sidewalk and direction of travel is stored in the map)


generating a navigation message about the generated route based on the generated route, the one or more map information items of the generated route, and an order of priority in which map information items are presented. (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)

 

wherein the generating a navigation message includes generating, in the navigation message, a description about a section of the generated route, such that, (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A)

The IBM reference discloses “…when an end node at an end of the section is located within a predetermined distance from a given object existing along the section, the description includes a map information item associated with the given object as an indication of the end node, ”, (see page 2-4 where the device includes a smartphone for a pedestrian that can provide staircase or non-stair case routes and turn by turn directions and where the smartphone speaks to the user to move 9 meters and then move to the third floor using the front elevator and then click a control button on the right and if there is an error to turn rearward as the user has made a mistake and then the computer smartphone indicates that you have arrived at the end node)”

IBM reference is silent but Moore teaches “…when the given section has one or more map information items classified as the alert item or the walking-assistance item (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A), the description includes the one or more map information items classified as the alert item (see FIG. 8a where a hazard is detected as the data detected by the sensor array is different than the memory map and then a user is warned of the hazard via an interface array in blocks 800-818 in FIG. 8A and in FIG. 8b where an obstruction is identified as a hazard and is alerted to the user to avoid the hazard via the text of a classification of the image 858)or the walking-assistance item, and when the given section does not have map information items classified as either the alert item or the walking-assistance item, (see block 614 to 619 where the device can indicate that the user is walking and this is compared to the stored map data or remote stored data; then the device can indicate that there is a pot hole or obstruction and that the path is not maneuverable in block 618; then the processor can indicate an output to move around a new path to the and has one or more map information items classified as the landmark item, the description includes map information items selected, from the one or more map information items classified as the landmark item (see FIG. 6a where an objected is detected and a navigation path is determined in block 615 and where the maneuverability around the item is determined and provided as a guidance instruction in blocks 615-619; see paragraph 241-248 and 231 where a location of a street and sidewalk and direction of travel is stored in the map), in the order of priority in which map information items are presented. (see paragraph 237-244 where the map can include a stored set of items and then a sensor array can detect a hazard as being a divergence from the stored set of items such as a large hole in the sidewalk or a type of hazard and then in paragraph 244 the glasses can vibrated greatly on one side to show the user to avoid the hazard as high priority)”;
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of the IBM reference and the teachings of MOORE since MOORE teaches that a head mounted device can include a number of sensors (camera, stereo camera, GPS or inertial sensors 121-125) and can sense if a blind individual 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/         Primary Examiner, Art Unit 3668